Citation Nr: 1001709	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-29 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from March 1969 to 
October 1970.  He was awarded the Vietnam Gallantry Cross 
with Palm Unit Citation Badge, the Army Commendation Medal 
for heroism, and the Bronze Star Medal.  

In March 2004, the Board of Veterans' Appeals (Board) granted 
an evaluation of 70 percent for service-connected PTSD and 
remanded the newly raised issue of TDIU to the RO for 
development and adjudication.  

The Board remanded the case to the RO for additional 
development of the record in July 2008.  

In March 2006, the Veteran filed a claim as to whether new 
and material evidence has been received to reopen a claim of 
service connection for a skin condition, to include as due to 
Agent Orange exposure.  This claim is referred to the RO for 
appropriate development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The record reflects that the Veteran has been receiving 
Social Security Administration (SSA) disability benefits due 
to PTSD since at least 1999, as indicated by the November 
2008 written statement and statements made to the December 
2004 VA examiner.  

There is no evidence of VA having made efforts to obtain 
these records.  SSA records must be obtained before a 
decision on the claims can be made.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact SSA in order to obtain copies 
of records pertinent to the Veteran's 
claim for SSA benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, make a 
notation to that effect in the claims 
folder.

2.  Then, following completion of all 
indicated development, the RO should 
readjudicate the Veteran's claim in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


